703 S.E.2d 150 (2010)
Zoraida WILLIAMS, Employee
v.
LAW COMPANIES GROUP, INC., Employer and
Zurich American Insurance Company, Carrier.
No. 52P08-2.
Supreme Court of North Carolina.
October 7, 2010.
Samuel A. Scudder, Annette Henrietta Exum, Raleigh for Zoraida Williams.
Richard M. Lewis, Raleigh, for Law Companies Group, et al.

ORDER
Upon consideration of the petition filed on the 21st of June 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."
HUDSON, J. recused.